Title: To Alexander Hamilton from Thomas Lloyd Moore, 25 April 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir,
            April 25, 1799
          
          When You send the form of a Bond, please to inform me whether the Paymaster can immediately enter upon the duties of his Office. I will also thank You to confirm the alteration in the recruiting districts, proposed in my letter of the 22nd. Instant, in order that I may give early information to Col. Ogden.
          I am Sir &c
          
            Thomas L. Moore
          
          
            Thursday 25th. Apl. 99.
          
          Genl. Hamilton
        